Citation Nr: 1749992	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected chronic thoracolumbar strain with degenerative joint disease L5-S1 (low back disability).  

2.  Entitlement to a rating in excess of 10 percent for service-connected chronic cervical strain with degenerative joint disease C5-C6 (neck disability).  

3.  Entitlement to service connection for radiculopathy of the left lower extremity as secondary to the Veteran's service-connected low back disability.  

4.  Entitlement to service connection for erectile dysfunction as secondary to the Veteran's service-connected low back disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to July 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2011 (low back, neck, radiculopathy, and erectile dysfunction) and January 2017 (TDIU) rating decisions by a Department of Veterans Affairs (VA) Regional Office.  

In September 2016, the Veteran submitted a claim for a TDIU.  As the Veteran's claim for a TDIU is based on his service-connected low back and neck disabilities, and his claim for a TDIU was filed during the pendency of his claims for increased ratings for these disabilities, his TDIU claim is part and parcel of his claims for increased ratings and is therefore included among the claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board observes that evidence has been added to the claims file since the October 2013 Supplemental Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ), including VA treatment records, VA back and neck examination reports, and records from the Veteran, including medical records.  Regarding the claim for service connection for erectile dysfunction, where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial AOJ review of evidence that he submitted, the Board may consider it in the first instance.  As for records from VA dated after September 2013, they are not pertinent to the Veteran's claim for service connection for erectile dysfunction, as they do not contain any information that has a bearing on his claim.  As such, it is not necessary to refer this evidence to the AOJ, and the Board may proceed to adjudicate the Veteran's claim for service connection for erectile dysfunction.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to increased ratings for low back and neck disabilities, to include service connection for radiculopathy, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of erectile dysfunction.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to his claim for service connection for erectile dysfunction.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Analysis

The Veteran contends that he is entitled to service connection for erectile dysfunction as secondary to his service-connected low back disability.  

The Veteran's service treatment records show no complaints relating to, or treatment for, erectile dysfunction.  In reports of medical history dated in July 1993 and February 1999, the Veteran did not indicate any symptoms suggesting erectile dysfunction, and in corresponding reports of medical examination, his genitourinary system was clinically evaluated as normal.  

Following service, the Veteran was afforded a VA genitourinary examination in August 2011.  The Veteran related that he had degenerative disc disease of the cervical and thoracolumbar spine.  He reported that in the preceding year, his sexual activity had been significantly decreased as a result of experiencing degenerative arthritic pain involving his neck and back following intercourse.  He maintained that as a result of his fear of experiencing the back pain, he had reduced his sexual activity from three to five times per week to approximately once per week.  He also reported a diminished libido because of his concern regarding back pain following sexual activity.  Additionally, he provided that when he did have sexual intercourse, he had no difficulty with erection or completing sexual activity, and he experienced pleasure from the activity with no difficulties.  He was not taking any medication to improve erections, and he stated that he had no actual difficulty in maintaining an erection or performing sexual activity.  

There was no history of hospitalizations or surgery related to any genitourinary problems, genitourinary trauma, genitourinary neoplasm, systemic symptoms, urinary symptoms, renal dysfunction, nephritis, or hydronephrosis.  On physical examination, the Veteran's peripheral pulses were normal, and there was no abdominal or flank tenderness, peripheral edema, loss of perineal sensation, or abnormal bulbocavernous reflex.  Additionally, there was no abnormality of the penis, testicles, epididymis, spermatic cord, scrotum, or cremasteric reflex.  On digital rectal examination, sphincter tone was normal, and there were no abnormalities of the anus or rectal loss.  The prostate was of normal size, and it was non-tender with no nodularity.  The seminal vesicles were normal.  Both testicles were of normal size, shape, and configuration with no noted deformity.  There were no residuals of any genitourinary disease or of any malignancy.  No diagnostic or clinical tests were indicated based on the above findings.  The examiner explained that while the Veteran had concerns regarding experiencing pain following sexual intercourse, which affected his libido and the frequency at which he engaged in sexual intercourse, he had a normal genitourinary examination with no documented erectile dysfunction.  Specifically, there was no difficulty with having an erection or with penetration, the Veteran was able to complete sexual intercourse with no difficulty, and his ejaculations were normal.  

Neither the Veteran's VA treatment records nor his private medical records document any treatment for, or complaints related to, erectile dysfunction.  

As noted above, to establish service connection for a claimed disorder on either a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  See, e.g., Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Existence of a current disability must be shown by competent medical evidence.  See, e.g., McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).

With respect to the required Shedden element of a current disability, the weight of the evidence of record is against a finding a diagnosis of erectile dysfunction currently exists or has existed at any time during the course of the appeal.  

Crucially, the August 2011 examiner found no basis for rendering a diagnosis of erectile dysfunction.  The examiner considered the Veteran's concerns regarding experiencing back pain following sexual intercourse, which reportedly affected his libido and the frequency at which he engaged in sexual intercourse.  However, the Veteran had a normal genitourinary examination with no documented erectile dysfunction, and he had no difficulty with having an erection or with penetration.  By the Veteran's own account, he was able to complete sexual intercourse with no difficulty, and his ejaculations were normal.  The examination report reflects that the examiner performed a thorough examination of the Veteran and considered the Veteran's contentions.  The examiner also utilized his medical expertise in finding no erectile dysfunction disability.  As such, the Board finds the August 2011 examiner's opinion to be fully-informed and reliable.  See Nieves-Rodriguez, 22 Vet. App. 295, 301-04 (2008).  Moreover, there is no objective evidence of record that tends to suggest that the Veteran has had erectile dysfunction at any time during the course of the appeal.  On the contrary, the Veteran's medical records are devoid of any indication of an erectile dysfunction disability.  As such, the weight of the evidence of evidence is against a finding that the Veteran has a current disability.  

The Board has considered the lay contentions of the Veteran, as reflected in the August 2011 examination report, and it acknowledges that the Veteran is competent to offer statements regarding observable symptomatology, such as back pain following intercourse.  See Layno, 6 Vet. App. at 469-70.  However, as detailed above, by the Veteran's own account, there was no difficulty with having an erection or completing sexual activity.  As such, the Veteran's contention that he has a current erectile dysfunction disability is significantly outweighed by the August 2011 examiner's opinion, and there is no objective medical evidence of record that otherwise tends to suggest that he has had a diagnosis of erectile dysfunction at any time during the appeal period.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, service connection is not warranted for the Veteran's claimed erectile dysfunction disability.  

In summary, the competent medical evidence of record weighs against a finding that the Veteran has had a diagnosis of erectile dysfunction at any time during the course of the appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for erectile dysfunction is denied.  


REMAND

The Board observes that additional evidence has been added to the Veteran's claims file since the issuance of the September 2013 Statement of the Case (SOC) concerning the Veteran's increased rating claims and his claim for service connection for radiculopathy.  Of note, VA treatment records were added to the claims file in November 2016, and VA examinations concerning the Veteran's low back and neck disabilities were added to the claims file in December 2016.  Because this additional evidence appears to be relevant to the Veteran's claims for increased ratings and for service connection for radiculopathy, and given that there is no indication that the Veteran waived review of this additional evidence by the AOJ, the Board must return these claims to the AOJ so that it may perform an initial review of evidence received since the September 2013 SOC and readjudicate the Veteran's claims.  See 38 C.F.R. § 20.1304(c).  

As the remanded claims might have a bearing on the Veteran's claim for a TDIU, it is inextricably intertwined with these claims, and the Board will defer consideration of his TDIU claim until they are addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Readjudicate the Veteran's claims with consideration of all evidence associated with the Veteran's claims file since the issuance of the September 2013 Statement of the Case.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


